El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
Martina Pillot demandó en el- Tribunal de Distrito de Gfuayama a Josefa Pillot par¿ que le pagase cierta cantidad de dinero que por ella había satisfecho. ’ No habiendo com-parecido la demandada el secretario, del tribunal registró sentencia en rebeldía contra ella.
Poco tiempo después se personó en esos autos Eugenio Balestier con una moción interesando que de acuerdo con los artículos 63 y 74 del Código de Enjuiciamiento Civil se dictara por el tribunal una orden asociándolo como deman-dado y que se le entregaran copias de lá demanda y del empla-zamiento para en su día contestar la demanda oponiéndose a.las pretensiones de la demandante* con cuyo fin alegó que la 'demandante es. la madre-de la demandada, quien es la esposa'del'peticionario;- que a "pesar de que la' demanda' se refiere "a cantidades.- que se dicen pagadas por cuenta de- 'su esposa, él no ha sido hecho parte en la, acción; que.tiene.inte-rés en demostrar la falsedad, de las alegaciones de la. deman-. Jante, las que no-tienen otro objeto-que despojar a la sociedad de gananciales de él- con la demandada de los bienes que les pertenecen,' sociedad que está sujeta a probable disolución como consecuencia de un pleito de divorcio que tienen pen-diente ■ y que nunca- ha ■ renunciado la representación de la sociedad .de-gananciales-. -. •
-. Contra la. resolución favorable de esa moción es que Mar*478tina Pillot interpuso el presente recurso de apelación con súplica de .que la revoquemos, a cuyo efecto después de pre-sentar muy tardíamente la transcripción de los autos argu-mentó ,su abogado por escrito y oralmente, limitándose la parte apelada a alegar por escrito.
Los artículos 63 y 74 en que se apoya la moción y en los cuales el juez se fundó para dictar la resolución apelada dicen así:
“Artículo 63. — Cualquiera persona podrá ser constituida en de-mandado, siempre que tenga o alegue tener interés en la contienda en oposición al demandante,, o sea parte indispensable para la com-pleta determinación o arreglo de la cuestión litigiosa. Y en una acción para determinar el título o derecho de posesión de propiedad inmueble que, al tiempo de entablarse la demanda, estuviese en poder de un arrendatario, el propietario podrá asociarse como parte deman-dada. ’ ’
“Artículo 74. — La corte podrá resolver cualquier controversia en-tre las partes, siempre que fuere posible hacerlo sin perjudicar los derechos de otros, o salvando éstos; pero cuando no se pueda llegar a una completa resolución de la controversia sin la presencia de otras personas, lá corte deberá entonces disponer la comparecencia de éstas, y acto seguido la parte a quien la corte lo ordene deberá hacer que se entregue, en la forma general prescrita para las citaciones, una copia de la dispuesta en el pleito, y de la orden antedicha, a cada una de las partes cuya comparecencia se hubiere ordenado, las cua-les tendrán diez días, o el tiempo que - dispusiere lá corte, después de notificada dicha citación, para comparecer y alegar su derecho; y en caso de que dicha parte dejase de comparecer y alegar en juicio dentro del plazo señalado, la corte podrá disponer que se haga cons-tar su ausencia y proceder como en los demás casos de rebeldía, o dictar nueva orden de acuerdo con lo que el estado de la causa y la justicia exigieren, y cuando en una acción ejercitada para obtener la posesión de propiedad inmueble o mueble, una persona que, sin ser parte en el juicio tuviere interés en el asuntó litigado,' solicite de la corte que se le considere como parte, podrá así ordenarse por medio de la correspondiente enmienda.”
■El primero de esos preceptos no tiene aplicación a los casos en que una persona que no ha sido demandada y que tiene interés contrario- al dél demandante desea intervenir *479en el pleito, en cnyo caso la disposición aplicable es la del artículo 72. Pillot v. Pillot y Balestier, 21 D. P. R., 200. El artículo 63 tiene por objeto indicar al demandante las per-sonas que debe incluir como partes demandadas'. Por tanto este precepto no puede servir de fundamento a una persona para pedir que se le permita intervenir como demandada ni para una resolución concediéndola la intervención.
El artículo 74 tampoco es aplicable al caso presente, pues su razón de ser es dar autoridad a la corte para que cuando no pueda llegar a una completa resolución de la controver-sia sin la presencia de otras personas que no figuran en el pleito, ordene motu propio su comparecencia.
La resolución apelada debe ser revocada.

Revocada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.